Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 3, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  145416-7 & (87)                                                                                     Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
  ____________________________________                                                             Bridget M. McCormack
                                                                                                         David F. Viviano,
                                                                                                                     Justices
  In re CULLEN ALEXANDER TIEMANN.
  ____________________________________
  PEOPLE OF THE STATE OF MICHIGAN,
            Petitioner-Appellee,
  v                                                                SC: 145416-7
                                                                   COA: 303813; 306407
                                                                   Ionia CC – Juvenile Division:
  CULLEN ALEXANDER TIEMANN,                                        2010-000169-DL
           Respondent-Appellant.

  ____________________________________/

         On order of the Court, the motion for leave to file brief amicus curiae is
  GRANTED. The application for leave to appeal the July 3, 2012 judgment of the Court
  of Appeals is considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 3, 2013                       _________________________________________
         h0327                                                                Clerk